The opinion of the court was delivered by
Marshall, J.:
The last opinion in this action is found in Stillie v. Stillie, 129 Kan. 19, 281 Pac. 925. Other opinions are found in 115 Kan. 420, 223 Pac. 281; 119 Kan. 816, 244 Pac. 844; 120 Kan. 565, 244 Pac. 844; 121 Kan. 591, 249 Pac. 672.
After the last opinion had been filed a rehearing was granted. The cause has been ably argued on the rehearing. After hearing that argument and after considering all matters that have been presented, the court concludes to adhere to the last opinion filed and affirm the judgment of the trial court. It is so ordered.